

	

		III

		109th CONGRESS

		1st Session

		S. RES. 329

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2005

			Mr. Roberts (for himself

			 and Mr. Brownback) submitted the

			 following resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		RESOLUTION

		Congratulating Coach Bill Snyder for his

		  achievements during 17 years as the head football coach of the Kansas State

		  University Wildcats.

	

	

		Whereas, on November 30, 1998, Bill Snyder was named as

			 the 32nd football coach at Kansas State University;

		Whereas upon his hiring, Kansas State had experienced

			 years of unsuccessful seasons and in the 52 years prior to his hiring, the

			 Kansas State University football team had a combined record of only 134

			 wins;

		Whereas Bill Snyder directed and orchestrated a football

			 program success and turnaround that is now considered by many to be the

			 greatest in the history of collegiate athletics;

		Whereas Bill Snyder coached the Kansas State Wildcats to

			 11 consecutive postseason bowl appearances;

		Whereas the teams coached by Bill Snyder became the second

			 program in college football history to win 11 games, 6 times in a 7 year time

			 span;

		Whereas the teams coached by Bill Snyder won the Big 12

			 North Division title on 4 occasions and appeared in 3 Big 12 Championship

			 games;

		Whereas the 2003 team coached by Bill Snyder was crowned

			 the Big 12 Champion;

		Whereas Bill Snyder coached 42 National Football League

			 draft picks, 45 All-America selections, and 68 first team all-conference

			 honorees at Kansas State University;

		Whereas Bill Snyder was named National Coach of the year

			 in 1991, 1994, and 1998;

		Whereas Bill Snyder was named the Bear Bryant and Football

			 Writers Association of America National Coach of the year in 1998;

		Whereas in the best sense of collegiate athletics, Bill

			 Snyder has been a mentor and, through his own actions, taught leadership and

			 personal responsibility to young men;

		Whereas Bill Snyder has changed the course of history at

			 Kansas State University, including contributing to an increased enrollment from

			 18,120 at his hiring in 1988 to nearly 24,000 in 2005;

		Whereas Bill Snyder and his family have given of

			 themselves and contributed numerous hours and resources to charitable causes

			 throughout the State of Kansas to the betterment of numerous individuals and

			 the State as a whole;

		Whereas Bill Snyder has instilled a new sense of pride in

			 the State for all current and native Kansans;

		Whereas Bill Snyder currently ranks as the most successful

			 coach in Kansas State University history with 135 wins;

		Whereas the Kansas State Board of Regents has recognized

			 the contributions of Coach Bill Snyder and his family to the State of Kansas

			 and Kansas State University by renaming the football stadium Bill Snyder

			 Family Football Stadium; and

		Whereas the contributions of Bill Snyder to Kansas State

			 University, the State of Kansas, and countless young adults are worthy of honor

			 and recognition: Now, therefore, be it

		

	

		That the Senate—

			(1)congratulates

			 Coach Bill Snyder and his family upon his planned retirement on November 19,

			 2005, as the most successful coach in Kansas State University history with a

			 current record of 135 wins;

			(2)commends Coach

			 Bill Snyder for his mentoring and teaching of leadership and values to young

			 men;

			(3)commends Coach

			 Bill Snyder and his family for their selfless support of Kansas State

			 University and their charitable activities throughout the State of Kansas,

			 while displaying the heartland values of honesty, integrity, and humility;

			 and

			(4)respectfully

			 directs the Enrolling Clerk of the Senate to transmit an enrolled copy of this

			 resolution to—

				(A)Bill Snyder and

			 his family; and

				(B)Kansas State

			 University President Jon Wefald.

				

